Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/8/20 is acknowledged.  Claims 1-3, 5-7, 10-13, 15 and 16 are pending.  Claim 16 has been withdrawn.  No claims have been amended.  Claims 1-3, 5-7, 10-13 and 15 are under consideration. 
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Nicole Babson.

Rejections Maintained and New Grounds of Rejections
Terminal Disclaimer
The terminal disclaimer filed on 12/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/417,288 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the poloxamer.”  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 3, 5-7, 10-13 and 15 depend from claim 1 and do not remedy this deficiency.
Claim 11 recites that the preparation “additionally” contains various components, but it is unclear what this means. For example, for vitamin B12, is the 40-100 mg in claim 11 the “physiologically effective amount” of claim 1, or is it an additional 40-100 mg beyond the “physiologically effective amount” in claim 1?

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Hnat (WO2017173269, 10/5/2017, claims priority to US62/316,064, filed 3/31/2016) in view of Reichwagen (WO 2014/016277, 1/30/2014; citations from national entry application publication US20150366971).
With regard to Claims 1 and 10, Hnat teaches a transdermal preparation for application to the skin (paragraph 1) that is a vitamin preparation containing a physiological amount of vitamin B12 (Example 6), a poloxamer (paragraphs 50 and 51), and customary carrier substances for the formation of a carrier matrix (oil and organic solvent, Claim 1). Although Hnat contains all of the claim limitations, the rejection is made under 35 USC 103 and not 35 USC 102 because although Hnat is sufficiently specific to render the claimed invention obvious, it is not sufficiently specific as to the combination of the claimed components to clearly anticipate the claimed subject matter. The preparation contains 0.5-15% poloxamer by weight (paragraph 51), i.e., 500 mg to 15 g of poloxamer per 100 g of the preparation. This range overlaps the instant range and renders it obvious. The composition contains polysorbate 20 (paragraph 121). Hnat teaches that localized topical delivery of active agents is beneficial (paragraphs 3 and 4). Hnat does not teach the inclusion of polysorbate 20 as an entrainer. However, Reichwagen specifically 
With regard to Claim 2, the poloxamer is poloxamer 188 (paragraph 50).
With regard to Claim 3, the preparation contains 200 micrograms of vitamin B12 per 200 mg of the composition, i.e., 100 mg of vitamin B12 per 100 g of the preparation (Example 6).
With regard to Claims 5 and 6, as described above, Hnat teaches the limitations of Claim 1. Hnat does not teach the inclusion of polyhexanide. Reichwagen teaches that for a vitamin B12 gel to be applied to the skin (abstract), polyhexanide is beneficial to include as an antiseptic agent (paragraph 14). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include polyhexanide in the composition. The polyhexanide is added in the form of a commercially available solution concentrate (20% m/v) and is preferably contained in an amount ranging between 100 and 500 mg of concentrate per 100 g of the composition (Reichwagen, paragraph 14).
With regard to Claim 7, the composition contains urea (paragraph 71, Table 4).
With regard to Claim 11, as described above, per 100 g of gel, the composition contains 100 mg of vitamin B12, 100 and 500 mg of polyhexanide in 20% aqueous solution, and 500 mg to 15 g of poloxamer. Hnat also teaches that it contains glycerin at 5-60% (i.e., 5-60 g per 100 g of composition; Hnat paragraphs 61 and 62). Hnat also teaches that it contains urea at 5.3-8% (i.e., 5.3-8 g; Hnat Table 4). Reichwagen further teaches that for a vitamin B12 gel to be applied to the skin (abstract), hydroxyl ethyl cellulose is particularly beneficial to include for gel 
With regard to Claim 12, Hnat does not teach that the composition contains PEG400. However, Reichwagen teaches that for a vitamin B12 gel to be applied to the skin (abstract), PEG400 is beneficial to include at an amount of 1000-4000 mg per 100 g of the preparation (Claim 14).
With regard to Claim 13, Hnat teaches the limitations of Claim 1. Hnat does not teach that the gel is contained on a pad. Reichwagen teaches that for a vitamin B12 gel to be applied to the skin (abstract), it is beneficial to include the gel on a pad (paragraph 27). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include the gel on a pad.
With regard to Claim 15, the preparation is in gel form (Hnat, abstract).

Claims 1-3, 5-7, 10-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Reichwagen (WO 2014/016277, 1/30/2014; citations from national entry application publication US20150366971) in view of Hnat (WO2017173269, 10/5/2017, claims priority to US62/316,064, files 3/31/2016).

With regard to Claim 2, the poloxamer is poloxamer 188 (Hnat, paragraph 50).
With regard to Claim 3, the preparation contains 40 to 100 mg of vitamin B12 or a precursor of (coenzyme B12) per 100 g of the preparation (Reichwagen, Claim 3).
With regard to Claims 5 and 6, as described above, Reichwagen teaches that for a vitamin B12 gel to be applied to the skin (abstract), polyhexanide is beneficial to include as an antiseptic agent (paragraph 14). The polyhexanide is added in the form of a commercially available solution concentrate (20% m/v) and is preferably contained in an amount ranging between 100 and 500 mg of concentrate per 100 g of the composition (Reichwagen, paragraph 14).
With regard to Claim 7, the composition contains urea (Reichwagen, Claim 13). 

With regard to Claim 12, the preparation contains 1000 mg to 4000 mg of PEG400 (Reichwagen, Claim 14).
With regard to Claim 13, Reichwagen teaches that for a vitamin B12 gel to be applied to the skin (abstract), it is beneficial to include the gel on a pad (paragraph 27).
With regard to Claim 15, the preparation is in gel form (Reichwagen, abstract).

Response to Arguments and Declaration
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive. 
Applicant argues on page 3 that while Reichwagen refers to polysorbates, it says nothing at all about any poloxamer, and while Hnat refers to poloxamer, it is only as a thickener and does not suggest its use as an entrainer, and that Hnat does not teach an example with both B12 and poloxamer.  This is not found persuasive.  The rejection is over a combination of references, and the claim limitations need not be recited in both references. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As described supra, it would have been obvious to combine the compositions of Hnat and Reichwagen.  Further, regarding the function of the poloxamer, it is not necessary for Hnat to describe poloxamer as an entrainer. The prior art of record teaches the claimed structure, i.e., the same poloxamer component in the amount described by Applicant. It is the position of the office that it would thus necessarily have the same effect described by Applicant. Applicant has provided no evidence or reasoning to suggest that Applicant’s intended use would result in a structure different from that described by Hnat and Reichwagen or Reichwagen and Hnat. 
Applicant further agues on page 3 that Hnat makes use of DMSO which results in a permeation effect.  In response, the claims include the transitional phrase “containing” which does not exclude any unrecited ingredients, including DMSO.  Second, although Hnat describes the use of a penetration enhancer, Hnat also expressly teaches that localized, topical delivery is beneficial (paragraphs 3 and 4). Given that Reichwagen teaches the benefit of localized, topical delivery of vitamin B12 as described above and the use of polysorbate 20 to entrain the vitamin B12 to provide such an effect, it would have been obvious to one of ordinary skill to do so in the composition of Hnat.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)

Regarding the Declaration of Dr. Hans-Joachim Zeisel, the data are not found persuasive.  Applicant, and Dr. Zeisel argues that the inclusion of Tween in the formulations comprising B12 results in unexpected skin penetration.  This is not found surprising.   Reichwagen (WO 2014/016277) specifically teaches that for a vitamin B12 gel to be applied to the skin (abstract), polysorbate 20 should be included as an entrainer for the B12 as an amount of 20-100 mg of 
Applicant further argues on page 4 that one would not look for a thickener (poloxamers) for use an entrainer. This is not found persuasive.  Applicant is reminded that the claims are drawn to a product and not to a method of use.  One of ordinary skill in the art need not include poloxamers for only its entraining properties, and could also add the ingredient as a thickener.  One of ordinary skill in the art need not have the same reason to combine as Applicant.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619